Citation Nr: 0604705	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to an increased rating for lacerations of the 
flexor tendons of the middle, ring and little fingers of the 
left (minor) hand, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The Board first considered this appeal in 
February 2004 and determined that additional development was 
required.  As such, all issues were remanded.  All requested 
development was performed, but the issues here remain denied.  
Therefore, this matter is properly returned to the Board for 
further appellate consideration.

In a May 2005 rating decision, the RO granted entitlement to 
service connection for hepatitis C.  Accordingly, the issue 
of compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis 
C is no longer on appeal.

In November 2005, the veteran submitted a new claim which 
appears to be a request for an increased rating for left arm 
scarring.  That issue is not before the Board in appellate 
status and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a left foot disorder that began 
during service or as a consequence of service.

3.  The veteran is not currently diagnosed as having post-
traumatic stress disorder.

4.  The veteran has limited motion in his middle, ring and 
little finger of the left, non-dominant hand characterized as 
unfavorable ankylosis.

5.  The veteran's left hand disability does not extend to his 
forefinger and thumb.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or as a 
consequence of active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Post-traumatic stress disorder was not incurred in or as 
a consequence of active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

3.  Criteria for a rating higher than 20 percent for 
lacerations of the flexor tendons of the middle, ring and 
little fingers of the left (minor) hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5218 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  


In letters dated in September 2001, December 2001, and March 
2004, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice with 
respect to his claims for service connection in December 
2001, prior to the April 2002 AOJ decision here on appeal, in 
keeping with Pelegrini.  The appealed AOJ decision with 
respect to entitlement to an increased rating for the fingers 
of the left hand, however, was pending at the time the VCAA 
was enacted and, as such, notice prior to that decision was 
not possible.  The Court acknowledged in Pelegrini that some 
claims were pending at the time the VCAA was enacted and that 
proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated in Pelegrini that 
it was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based and the Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  


The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in July 2003.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.


Left Foot

The veteran avers that he injured his left foot during a 
parachute jump during service and was treated with pain 
medication and bedrest then returned to duty.  He testified 
before the Board that he did not seek treatment for his left 
foot pain during the last three years of his service because 
he was given arch supports and he treated his pain with over-
the-counter medications.  The veteran stated that he had been 
advised by a physician that arthritis had set in over the 
years.

The veteran's service medical records show that he was 
treated in April 1973 for plantar pain due to running; x-rays 
performed at that time were normal.  He again complained of 
foot pain with running in August 1974; he complained of ankle 
and foot pain in April 1975, and it was noted that he had 
been using arch supports since 1973.  There are no additional 
reports of foot pain, and the veteran was not found to have a 
left foot disability upon discharge examination in October 
1979.  He submitted an application for VA compensation in 
November 1979 and did not mention any foot disability.  A 
service department examination report dated in April 1981 
includes a medical history report completed by the veteran 
with a mark in the "no" block for foot trouble.

The veteran worked for twenty years with the United States 
Postal Service as a mail carrier.  There is no evidence of 
limited functioning in that capacity due to foot problems and 
the veteran's treatment records do not show that he requires 
regular treatment for a left foot disability.  The veteran 
advised that he is prescribed arch supports by VA.

The veteran underwent VA examination by a podiatrist in April 
2004 and complained of arch pain in the left foot only.  His 
shoes were noted to have lateral heel wear and his x-rays 
were normal.  Triple phase bone scan results were suggestive 
of degenerative joint disease as opposed to a soft tissue 
injury or chronic strain.  This examining VA podiatrist 
reviewed the veteran's claims folder, including service 
medical records, in June 2005 and opined that because there 
was 
no recorded treatment of an intra-articular fracture and only 
evidence of treatment for calluses and pain in the feet with 
running during service, degenerative joint disease of the 
left foot was not related to service.

Given the evidence as outlined above, the Board finds that 
the veteran did not develop a chronic left foot disability 
during service or as a consequence of service.  The record 
clearly shows that the veteran was treated for foot 
complaints during service, but upon discharge there was no 
evidence of a foot disorder and approximately two years later 
the veteran reported in a medical history that he had no foot 
trouble.  Although he asserts that he believes the pain he 
now experiences is a result of an injury sustained in a 
parachute jump during service, the Board finds that not only 
is there no evidence of such an injury but that the veteran's 
statements alone are insufficient to establish a relationship 
between a current disability and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).

The medical evidence of record shows that the veteran did not 
complain of a foot disability for many years following his 
discharge from service.  The one medical opinion of record 
shows that the veteran's foot disability did not result from 
service.  Consequently, service connection for a left foot 
disorder is denied.

Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

The veteran testified before the Board that he experienced 
three stressful events during service that have caused him to 
have nightmares and various symptoms that he believes are 
related to post-traumatic stress disorder.  He acknowledged 
that he had never been diagnosed as having post-traumatic 
stress disorder, but stated the lack of diagnosis was only 
because he did not have combat duty.  The veteran 
participates in psychiatric treatment at VA facilities.

Service medical records do not show treatment for a 
psychiatric disorder and there was not psychiatric disability 
found upon discharge from service.  Post-service treatment 
records show that the veteran is treated for a major 
depressive disorder with psychotic features.  Consistent with 
his testimony, there is no evidence of a diagnosis of post-
traumatic stress disorder by any treating medical personnel.

In April 2004, the veteran underwent VA psychiatric 
examination for the express purpose of determining if he met 
criteria for a diagnosis of post-traumatic stress disorder.  
The examiner reviewed the veteran's claims folder and 
treatment records and noted that he had consistently been 
diagnosed as having and treated for depression with psychotic 
features.  Following a complete evaluation, the examiner 
opined that even if the events described by the veteran as 
his stressors had occurred, he did not meet criteria for a 
diagnosis of post-traumatic stress disorder.  Consequently, 
an Axis I diagnosis of a severe major depressive disorder 
with psychotic symptoms was rendered.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a post-traumatic stress disorder 
that either began during service or as a consequence of 
stressful events experienced during service.  Specifically, 
there is no diagnosed disability and, therefore, there is no 
disability upon which to grant VA benefits.  As such, service 
connection for post-traumatic stress disorder is denied.



Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The residuals of lacerations to the veteran's non-dominant 
hand have been rated as 20 percent disabling using criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5218.  The Board 
notes that criteria found in this diagnostic code were 
revised effective August 2002, however, the revision did not 
affect criteria for rating disabilities involving the middle, 
ring and little fingers, the fingers affected by the 
veteran's in-service injury.  Thus, a discussion of the 
current criteria in relation to the former is not necessary 
in this case.

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, certain 
rules must be observed as found at 38 C.F.R. § 4.71a.  The 
pertinent portion of those rules is that limitation of motion 
in multiple joints of a digit will be characterized as 
unfavorable ankylosis.  Thus, the limited motion in all 
joints of the middle, ring and little fingers is rated as 
unfavorable ankylosis under Diagnostic Code 5218 which allows 
for the assignment of a 20 percent rating for the unfavorable 
ankylosis of the middle, ring and little finger of the non-
dominant hand.  Higher ratings are only available on a 
schedular basis upon a showing that additional fingers are 
limited in motion.

The medical evidence shows that the veteran is right-handed 
and has limited motion in the middle, ring and little fingers 
of his left, non-dominant hand, due to an in-service injury.  
A July 2000 treatment note from an occupational therapist 
shows that the veteran's motion and grip improved with 
therapy; he had limited motion in all three joints of each of 
the three fingers affected.  The veteran complained of 
cramping in the left hand that interfered with his work as a 
mail handler.

Upon VA examination in December 2000, the veteran showed 
limited motion in all three joints of his middle, ring and 
little fingers; he maintained motion in all of his fingers.  
There was no complaints with respect to the forefinger or 
thumb.  In February 2001, the examiner opined that the 
veteran's use of the hand was minimized by scar tissue 
causing flexion contractures and that the minimal arthritis 
in the veteran's hand, if any, did not affect the use of the 
hand.

The veteran testified before the Board in July 2003 that his 
left hand injury was now affecting his thumb and forefinger 
in the form of arthritis.  He stated that his hand locked 
when holding anything for a few minutes, that he could not 
lift more than about five pounds with the left hand, and that 
he had pain and decreased strength in his entire hand.

X-rays dated in June 2003 show no degenerative joint disease 
of the left hand and treatment records do not show any 
treatment for thumb and/or forefinger limitation of motion.  
The veteran underwent VA examination in April 2004 and 
complained of weakness with activities and significant 
itching in the graft area of the hand.  He had decreased 
sensation in the ring and little fingers with some clawing, a 
grip strength of 4/5, and minimal limitation of motion in the 
ring and little fingers.  The ranges of motion recorded were 
noted to be the same actively, passively, repetitively, and 
against resistance.  There were no specific findings as to 
limitation of motion in the middle finger and no mention of 
disability with respect to the thumb and/or forefinger.

The Board notes that revised rating criteria affects ratings 
for disabilities of the thumb and forefinger and that the 
veteran currently claims that his left hand disability now 
includes his thumb and forefinger.  The medical evidence does 
not support the veteran's assertion and the veteran has not 
submitted any medical evidence showing that disability due 
laceration of the middle, ring and little fingers has 
migrated to the thumb and forefinger.  As such, the revised 
criteria will not here be considered.


Because there has been some findings consistent with 
arthritis in the middle, ring and little fingers, the Board 
has considered rating criteria for arthritis found at 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion. 

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. § 4.59 
which requires consideration of pain with all forms of 
arthritis, the veteran's reports of pain and weakness have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

Given the evidence as outlined above, the Board finds that a 
rating higher than 20 percent may not be assigned on a 
schedular basis as the medical evidence only shows limited 
motion in the middle, ring and little fingers of the non-
dominant hand.  Absent evidence of limitation in the thumb 
and/or forefinger, a higher rating may not be assigned, the 
veteran's pain and weakness notwithstanding.  Additionally, 
there can be no assignment of a rating higher than 20 percent 
under Diagnostic Code 5003 for arthritis.  As noted above, 
ratings under Diagnostic Code 5003 are not made in addition 
to compensable ratings based on limitation of motion so a 
higher schedular rating based on these two diagnostic codes 
would not be proper.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserted at one point that his left hand 
disability limited his ability to perform activities as a 
mail carrier, the evidence shows that he requested a 
disability retirement based on psychiatric disability and 
injuries to his back and neck.  He has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings and the Board 
has been similarly unsuccessful.  Specifically, the veteran 
has not required frequent periods of hospitalization for his 
left hand disability and his treatment records are void of 
any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by a slight limitation in motion 
of three fingers on the non-dominant hand has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 20 percent evaluation 
currently assigned for limited motion in the three fingers of 
the non-dominant hand adequately reflects the clinically 
established impairment experienced by the veteran and his 
request for a higher rating is denied.


ORDER

Service connection for a left foot disorder is denied.

Service connection for post-traumatic stress disorder is 
denied.

A rating higher than 20 percent for lacerations of the flexor 
tendons of the middle, ring and little fingers of the left 
(minor) hand is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


